IN RE: Sykes, Tommy R.; Applying for Writ of Certiorari and/or Review, Stay, and Writs of Prohibition and Mandamus; to the Court of Appeal, First Circuit, No. CW-85-0423; Parish of Tangipahoa 21st Judicial District Court Div. “A”, No. 70,-729.
Denied.
CALOGERO and LEMMON, JJ., would grant the writ. Justice Lemmon further notes that if the Court of Appeal reinstated the appeal on the basis of the trial court’s lack of jurisdiction to dismiss the appeal, relator may still file a motion to dismiss in the court of appeal.